Citation Nr: 0321900	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On June 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Board intends to consider the 
following legal authority that was not 
considered by the agency of original 
jurisdiction: Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA).  Please send a 
Rule of Practice 903(c) 60-day notice 
letter to the appellant and her 
representative, enclosing a copy of the 
above legal authority.  Specifically, 
they need to be given notice of the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the claims file to be reviewed by an 
appropriate specialist.

a.  The physician must review the claims' 
folder and must state that he/she did so 
prior to preparing the opinion.  

b.  The physician should state whether it 
is medically more likely than not that 
the veteran acquired an addiction to 
nicotine while in the military.  
Thereafter, the examiner should state 
whether it is medically more likely than 
not that the veteran's use of tobacco 
products while in the military caused or 
made worse any of the disabilities that 
led to his death (i.e., emphysema, 
pneumonia, peripheral vascular disease, 
ischemic heart disease, and renal 
failure).  The above opinions must take 
into account the veteran's in-service and 
post-service smoking history as reported 
in, among other things, statements in 
support of claims received by the RO in 
September 1997 and May 1998, May 1998 
personal hearing testimony, the veteran's 
son's July 1998 statement, photographs of 
the veteran smoking while in uniform 
received by the RO in January 2000, and 
the July 1998 statement from the 
veteran's aunt, as well as medical 
evidence found in the record including 
treatment records and medical treatises.  

c.  If it is determined that it is NOT 
medically more likely than not that the 
veteran acquire an addiction to nicotine 
while in the military or it is NOT 
medically more likely than not that the 
veteran's use of tobacco products while 
in the military caused or made worse any 
of the disabilities that led to his 
death, the examiner should expressly say 
so and provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.

d.  A legible report must be associated 
with the record and must include the 
complete rationale for each opinion 
expressed and conclusion reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



